              Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 1 of 49



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. and SPIN MASTER, INC.,
                                                      CIVIL ACTION No.
 Plaintiffs

 v.

 3CN8518,    4YOURSELF,     ANBA-5562,                     COMPLAINT
 BESTBEEDEALS,      BESTOFWORLD2010,
 BIGHOME77,               CHARUKA132,
 CHINASHOPPING.CENTER, COOLBUYING-                      Jury Trial Requested
 GROUP,    D.ONLINESTORE,    EMILY154,
 FAITHCHINA,    GREATANDSUPERDEALS,                    FILED UNDER SEAL
 JERBE_99, KENT_CT, MAGIC-PRODUCT1,
 MMSHOPMM,                  MY_KADO,
 NORTHERNCOMM_33,       SAVINGURBUY,
 TECHMIKE_300,    TRENDNCELEBSTORE,
 YAESHOP, YDSHIPPING and ZOHO5480,

 Defendants
  Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 2 of 49



                                GLOSSARY

Term                 Definition
Plaintiffs or Spin   Spin Master Ltd. and Spin Master, Inc.
Master
Defendants           3cn8518, 4yourself, anba-5562, bestbeedeals,
                     bestofworld2010,          bighome77,          charuka132,
                     chinashopping.center,                   coolbuying-group,
                     d.onlinestore,            emily154,             faithchina,
                     greatandsuperdeals, jerbe_99, kent_ct, magic-
                     product1, mmshopmm, my_kado, northerncomm_33,
                     savingurbuy,       techmike_300,         trendncelebstore,
                     yaeshop, ydshipping and zoho5480
eBay                 eBay.com, a San Jose, California-based online
                     marketplace and e-commerce platform owned by eBay
                     Inc., a Delaware corporation, that allows manufacturers
                     and other third-party merchants, like Defendants, to
                     advertise, distribute, offer for sale and/or sell in what it
                     characterizes as either auction-style or fixed-price
                     formats and ship their retail products, which, upon
                     information and belief, originate from China, among
                     other locations, directly to consumers worldwide and
                     specifically to consumers residing in the U.S.,
                     including in New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiffs
New York Address     244 Madison Ave, No. 411, New York, New York
                     10016
Complaint            Plaintiffs’ Complaint filed on August 14, 2020
Application          Plaintiffs’ Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                     authorizing bifurcated and alternative service and 5) an
                     order authorizing expedited discovery filed on August
                     14, 2020
Harrs Dec.           Declaration of Christopher Harrs in Support of
                     Plaintiffs’ Application
Yamali Dec.          Declaration of Danielle S. Yamali in Support of
                     Plaintiffs’ Application
Flutterbye Works     U.S. Copyright Registration Nos: VA 1-899-358
                     covering the Flutterbye packaging artwork, VA 1-861-
                     460 covering the Flutterbye Flying toy figurine, VA 1-
                     901-312 covering the Flutterbye Flower Fairy toy, 1-
                     913-178 covering the Flutterbye Ocean Fairy toy, VA
                     1-912-815 covering the Flutterbye Sunbeam Fairy toy,
                                   i
 Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 3 of 49



                        VA 1-900-805 covering the Flutterbye Stardust Fairy
                        toy and VA 1-899-356 covering the Flutterbye Fairy
                        instruction manual
Flutterbye Products     Hand-held winged toys that are designed to look like
                        fairies. They are motor-controlled and float above
                        users’ palms using electrostatic levitation, and each
                        Flutterbye Fairy includes a decorative base
Infringing Products     Products bearing or used in connection with the
                        Flutterbye Works, and/or products in packaging and/or
                        containing labels and/or hang tags bearing the
                        Flutterbye Works, and/or bearing or used in connection
                        artwork that is substantially similar to the Flutterbye
                        Works and/or products that are identical or
                        substantially similar to the Flutterbye Products
Infringing Listings     Defendants’ listings for Infringing Products
User Accounts           Any and all websites and any and all accounts with
                        online marketplace platforms such as eBay, as well as
                        any and all as yet undiscovered accounts with
                        additional online marketplace platforms held by or
                        associated with Defendants, their respective officers,
                        employees, agents, servants and all persons in active
                        concert or participation with any of them
Merchant Storefronts    Any and all User Accounts through which Defendants,
                        their respective officers, employees, agents, servants
                        and all persons in active concert or participation with
                        any of them operate storefronts to manufacture, import,
                        export, advertise, market, promote, distribute, display,
                        offer for sale, sell and/or otherwise deal in Infringing
                        Products, which are held by or associated with
                        Defendants, their respective officers, employees,
                        agents, servants and all persons in active concert or
                        participation with any of them
Defendants’ Assets      Any and all money, securities or other property or
                        assets of Defendants (whether said assets are located in
                        the U.S. or abroad)
Defendants’ Financial   Any and all financial accounts associated with or
Accounts                utilized by any Defendants or any Defendants’ User
                        Accounts or Merchant Storefront(s) (whether said
                        account is located in the U.S. or abroad)




                                     ii
           Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 4 of 49




               Plaintiff Spin Master Ltd., a limited liability company organized in Canada, and

    Plaintiff Spin Master, Inc., a Delaware corporation and Plaintiff Spin Master Ltd.’s wholly-

    owned subsidiary and exclusive U.S. licensee, by and through its undersigned counsel, alleges

    as follows:1

                                       NATURE OF THE ACTION

               1.     This action involves claims for copyright infringement of Plaintiffs’ federally

    registered copyrights in violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. arising

    from the Defendants’ infringement of the Flutterbye Works, including, without limitation, the

    manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

    displaying, offering for sale and/or selling unlicensed and infringing versions of Plaintiffs’

    Flutterbye Products.

                                      JURISDICTION AND VENUE

               2.     This Court has federal subject matter jurisdiction over the claims asserted in

    this action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. §

    1121 as an action arising out of violations of the Copyright Act, 17 U.S.C. §§ 101 et seq. and

    pursuant to 28 U.S.C. § 1332, as there is diversity between the parties and the matter in

    controversy exceeds, exclusive of interests and costs, the sum of seventy-five thousand

    dollars.

               3.     Personal jurisdiction exists over Defendants in this judicial district pursuant to

    N.Y.C.P.L.R. § 302(a)(1)2, because, upon information and belief, Defendants regularly

    conduct, transact and/or solicit business in New York, and/or derive substantial revenue from



1
 Where a defined term is referenced herein but not defined, it should be understood as it is defined in Glossary.
2
 In the alternative, to the extent the court determines Defendants are not subject to jurisdiction under § 302(a)(1),
Defendants are subject to jurisdiction pursuant to Fed. R. Civ. P. 4(k)(2).

                                                         1
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 5 of 49




their business transactions in New York and/or otherwise avail themselves of the privileges

and protections of the laws of the State of New York such that this Court's assertion of

jurisdiction over Defendants does not offend traditional notions of fair play and due process,

for example:

       a. Upon information and belief, Defendants were and/or are systematically directing

           and/or targeting their business activities at consumers in the U.S., including New

           York, through User Accounts with online marketplace platforms such as eBay, as

           well as any and all as yet undiscovered User Accounts on other online

           marketplace platforms, through which consumers in the U.S., including New

           York, can view the one or more Merchant Storefronts that each Defendant

           operates, uses to communicate with Defendants regarding their listings for

           Infringing Products and to place orders for, receive invoices for and purchase

           Infringing Products for delivery in the U.S., including New York, as a means for

           establishing regular business with the U.S., including New York.

       b. Upon information and belief, Defendants are sophisticated sellers, each operating

           one or more commercial businesses through their respective User Accounts, using

           their Merchant Storefronts to manufacture, import, export, advertise, market,

           promote, distribute, offer for sale, sell and/or otherwise deal in products,

           including the Infringing Products at significantly below-market prices to

           consumers worldwide, including to consumers in the U.S., and specifically in

           New York.




                                              2
       Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 6 of 49




        c. Upon information and belief, all Defendants accept payment in U.S. Dollars and

             offer shipping to the U.S., including to New York and specifically to the New

             York Address.

        d. Upon information and belief, Defendants have transacted business with

             consumers located in the U.S., including New York, for the sale and shipment of

             Infringing Products.

        e. Upon information and belief, Defendants are aware of Plaintiffs, its Flutterbye

             Products and Flutterbye Works

        4.      Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon

information and belief, Defendants conduct, transact and/or solicit business in New York.

                                        THE PARTIES

        5.      Plaintiff Spin Master Ltd. is a Canadian corporation with a principal place of

business at 121 Bloor St. East, Toronto, ON, M4W 1A9, Canada.

        6.      Plaintiff Spin Master, Inc. is a Delaware corporation with a registered office

at 300 International Drive, Suite 100, Williamsville, New York 14421, and principal place of

business at 5880 W. Jefferson Blvd., Suite A, Los Angeles, California 90016.

        7.      Upon information and belief, Defendants are merchants on the on the eBay

online marketplace platform, through which Defendants offer for sale and/or sell Counterfeit

Products, with a principal place of business at the addresses identified, if any, in the printouts

of screenshots of Defendants’ Merchant Storefronts in Exhibit C.




                                                3
       Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 7 of 49




                                GENERAL ALLEGATIONS

                  Plaintiffs and Their Well-Known Flutterbye Products

        8.   Plaintiffs are part of a large, multinational toy and entertainment company started in

1994 that designs and sells innovative children’s lifestyle products and toys under their own well-

known brands, including Twisty Petz®, Flutterbye Fairy®, Bunchems® and Hatchimals®, as well

as under their licensed properties, such as Paw Patrol® and Air Hogs®.

        9.   Plaintiffs sell their Spin Master Products throughout the U.S. and the world through

major retailers, quality toy stores, department stores and online marketplaces, including, but not

limited to, Walmart, Target, Kohl’s, and Amazon.com, among others.

        10. In addition, Plaintiffs sell their Spin Master Products directly through Plaintiffs’

website, available at www.shop.spinmaster.com, as well as through websites dedicated to the

individual Spin Master Products.

        11. One of Plaintiffs’ most successful products is its Flutterbye Products, which are

hand-held, winged toys that are designed to look like fairies. The Flutterbye Products are motor-

controlled and float above users’ palms using electrostatic levitation. Additionally, each of the

Flutterbye Products includes a decorative base. Images of examples of Spin Master’s Flutterbye

Products are attached hereto as Exhibit A and incorporated herein by reference.

        12. The Flutterbye Products retail from $25.00 to $50.00.

        13. The Flutterbye Products have achieved great success and immense popularity since

their introduction in 2013.

        14. Plaintiffs are the exclusive owners of all intellectual property rights in and related to

the Flutterbye Products, including both registered and unregistered copyrights.




                                                4
       Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 8 of 49




        15. Plaintiffs have protected their valuable rights by filing and obtaining U.S. copyright

registrations in and relating to the Flutterbye Products. For example, Plaintiffs are the owners of

the following U.S. Copyright Registration Numbers:

           a. VA 1-899-358, covering the Flutterbye Fairy Product packaging artwork, as

              depicted below:




           b. VA 1-861-460, covering the Flutterbye Flying Toy Figurine, as depicted below:




           c. VA 1-901-312, covering the Flutterbye Flower Fairy Toy, as depicted below:




                                               5
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 9 of 49




   d. VA 1-913-178, covering the Flutterbye Ocean Fairy Toy, as depicted below:




   e. VA 1-912-815, covering the Flutterbye Sunbeam Fairy Toy, as depicted below:




   f.   VA 1-900-805, covering the Flutterbye Stardust Fairy Toy, as depicted below:



                                     6
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 10 of 49




   g. VA 1-899-356, covering the Flutterbye Fairy Product Instructional Manual, as

      depicted, in part, below:




                                   7
             Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 11 of 49




True and correct copies of the registration certificates for the foregoing Flutterbye Works are

attached hereto as Exhibit B and incorporated herein by reference.

              16. The success of the Flutterbye Products is due in large part to Plaintiffs’ marketing,

     promotional and distribution efforts. These efforts include, but are not limited to, the advertising

     and promotion of the Flutterbye Products through Plaintiffs’ website, nationwide television

     advertising campaigns, print and internet-based advertising and publicity, placement of the

     Flutterbye Products at dozens of authorized major retail outlets, both domestically and abroad, as

     well as Plaintiffs’ participation in trade shows.

              17. Plaintiffs’ success is also due to their use of the highest quality materials and processes

     in making the Flutterbye Products.

              18. Plaintiffs have gone to great lengths to protect their interests to the Flutterbye

     Products and Flutterbye Works. No one other than Plaintiffs are authorized to use, manufacture,

     reproduce, copy, display, prepare derivative works of, distribute, sell, transfer, rent, perform

     and/or market Plaintiffs’ Flutterbye Products and/or Flutterbye Works without the express

     written permission of Plaintiffs.

                                  eBay and Defendants’ User Accounts
              19. eBay is an online marketplace and e-commerce platform that allows manufacturers

     and other third-party merchants, like Defendants, to advertise, distribute, offer for sale, sell and

     ship their retail products originating primarily from China, among other locations, directly to

     consumers worldwide and specifically to consumers residing in the U.S., including New York.

              20. A significant number of third-party merchants that have User Accounts with and

     operate Merchant Storefronts on eBay, like Defendants, are located in China.3 Of the top third-



3
    See id

                                                         8
              Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 12 of 49




    party merchants selling on eBay, 85% are based in China or Hong Kong.4 Currently, eBay

    claims that it has a base of 25 million third-party merchants and 168 million active buyers.5

    Over the past 21 years, eBay has become one of the most popular e-commerce platforms in the

    world, currently placing it as the sixth most popular website in the U.S.6 At any given time,

    eBay contains some 100 million listings and more than 6 million new listings are posted on it

    daily.7

               21. eBay aggressively uses the Internet, including Facebook, Tumblr, Twitter and

    Instagram, to market itself and the products offered for sale and/or sold by its third-party

    merchant users to potential customers, particularly those in the U.S.8 For example, 10% of the

    traffic eBay sends from its Facebook page to eBay.com converts into bids and/or purchases.

               22. As recently addressed in news reports9 as well as reflected in the federal lawsuits

    filed against third-party merchants offering for sale and selling infringing and/or counterfeit

    products on eBay,10 an astronomical number of counterfeit and infringing products are offered

    for sale and sold on eBay at a rampant rate.11 For example, a consumer watchdog organization

    found that eBay12 accounts for 61% of the 25 million counterfeit products that the organization


4
   See id.
5
  See Michael Guta, There are 168 Million Active Buyers on eBay Right Now (INFOGRAPHIC), SMALL BUSINESS
TRENDS (Mar. 23, 2018), https://smallbiztrends.com/2018/03/ebay-statistics-march-2018.html.
6
  See id.
7
  See Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93 (2d Cir. 2010).
8
  See Christopher Ratcliff, How eBay uses social media: Tumblr, Twitter and Instagram, ECONSULTANCY (Jan.
22, 2015), https://econsultancy.com/blog/66000-how-ebay-uses-social-media-tumblr-twitter-and-instagram.
9
   See 10 WAYS IN WHICH EBAY IS DRIVING SALES THROUGH SOCIAL MEDIA, INTERNET OF THINGS
EVENTS,
https://www.iotevents.org/10-ways-in-which-ebay-is-driving-sales-through-social-media/.
10
   See Andi         Sykes, Specialized         Wages Ware on           Counterfeiters (Dec. 9,          2016),
http://singletrackworld.com/2016/12/specialized-wages-war-on-counterfeiters/.
11
    See, e.g., Cartier Int'l A.G. v. Replicapaneraiwatches, 2018 U.S. Dist. LEXIS 8190, Case No. 17-62401-CIV-
MOORE/SNOW (S.D. Fla. Jan. 17, 2018); Gucci Am., Inc. v. BerryArt, 2016 U.S. Dist. LEXIS 190557, Case No. 16-
60771-CIV-WILLIAMS (S.D. Fla. May 12, 2016) and Michael Kors L.L.C. v. Alwaysmylove, 2016 U.S. Dist. LEXIS
190599, Case No. 16-CIV-60011-DIMITROULEAS/SNOW (S.D. Fla. Feb. 3, 2016).
12
    See Christina Warren, Ebay Is Finally Doing Something About Counterfeit Goods, GIZMODO (Jan. 12, 2017),
https://gizmodo.com/ebay-is-finally-doing-something-about-counterfeit-goods-1791138822; see also United States


                                                      9
          Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 13 of 49




  has removed from various e-commerce platforms, including Amazon, Alibaba/AliExpress and

  Walmart.13      eBay spends approximately $5 million per year to attempt to alleviate its

  counterfeiting issues.14

           23. Defendants are individuals and/or businesses, who, upon information and belief,

  are located in China but conduct business in the U.S. and other countries by means of their User

  Accounts and on their Merchant Storefronts on eBay as well as potentially yet undiscovered

  additional online marketplace platforms.

           24. Through their Merchant Storefronts, Defendants offer for sale and/or sell consumer

  products, including Infringing Products, and target and ship such products to customers located

  in the U.S., including New York, and throughout the world.

           25. Defendants’ Merchant Storefronts share unique identifiers, such as design elements

  along with similarities in price, description of the goods offered and of the Infringing Products

  themselves offered for sale.

           26. Defendants are in constant communication with each other and regularly

  participate in online chatroom discussions involving illegal infringing activities, pending

  litigation and potential new lawsuits.




Government Accountability Office, Report to the Chairman, Committee on Finance, U.S. Senate, Intellectual
Property: Agencies Can Improve Efforts to Address Risks Posed by Changing Counterfeits Market (2018) and eBay,
Amazon Cracking Down on Counterfeit Goods Sold on their Sites, WSB Radio (Mar. 5, 2018),
https://www.wsbradio.com/video/local-video/ebay-amazon-cracking-down-counterfeit-goods-sold-their-
sites/wSlkAYC27NEnMp61rRpKaJ/ (discussing an undercover study by the United States Government
Accountability Office which found that nearly half of the products bought from third party sellers on Amazon and
eBay were fake).
13
   See Ben Unglesbee, Can Amazon and its marketplace rivals fix their counterfeits problem?, RETAIL DIVE (April
9, 2018),https://www.retaildive.com/news/can-amazon-and-its-marketplace-rivals-fix-their-counterfeits-
problem/520301/; see also THE COUNTERFEIT REPORT, https://www.thecounterfeitreport.com/.
14
    See Declan McCullagh, eBay wins counterfeit-sales suit filed by Tiffany, CNET (July 15, 2008),
https://www.cnet.com/news/ebay-wins-counterfeit-sales-suit-filed-by-tiffany.


                                                      10
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 14 of 49




                      Defendants’ Wrongful and Infringing Conduct
        27. Particularly in light of Plaintiffs’ success with their Flutterbye Products and

Flutterbye Works, as well as the reputation they have gained, Plaintiffs and their Flutterbye

Products and Flutterbye Works have become targets for unscrupulous individuals and entities

who wish to exploit the Flutterbye Products and Flutterbye Works and Plaintiffs investigate and

enforce against such activities.

        28. Through Plaintiffs’ counsel’s investigative and enforcement efforts, Plaintiffs

learned of Defendants’ actions which vary and include, but are not limited to: reproducing,

copying, preparing derivative works of, publicly displaying and/or distributing, transferring

and/or selling copies of Plaintiffs’ Flutterbye Works, and/or manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale and/or

selling products bearing or used in connection with Plaintiffs’ Flutterbye Works, and/or products

in packaging and/or containing labels and/or hang tags bearing Plaintiffs’ Flutterbye Works,

and/or bearing or used in connection with artwork that is substantially similar to the Flutterbye

Works to U.S. consumers, including those located in the state of New York, through

Defendants’ User Accounts and Merchant Storefronts. Printouts of Infringing Listings from

Defendants’ User Accounts and Merchant Storefronts are included in Exhibit C attached hereto

and incorporated herein by reference.

        29. Defendants are not, and have never been, authorized by Plaintiffs or any of their

authorized agents, authorized licensees or authorized distributors to reproduce, copy, prepare

derivative works of, publicly display and/or distribute, transfer and/or sell copies of Plaintiffs’

Flutterbye Works, and/or copy, manufacture, import, export, advertise, market, promote,

distribute, display, offer for sale and/or sell Flutterbye Products and/or products bearing or used

in connection with Plaintiffs’ Flutterbye Works, and/or products in packaging and/or containing


                                              11
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 15 of 49




labels and/or hang tags bearing Plaintiffs’ Flutterbye Works, and/or bearing or used in

connection with artwork that is substantially similar to the Flutterbye Works.

       30. Defendants’ Infringing Products are nearly indistinguishable from Plaintiffs’

Flutterbye Products and/or bear or are sold in connection with copies of Plaintiffs’ Flutterbye

Works that are nearly indistinguishable from Plaintiffs’ Flutterbye Works, with only minor

variations that no ordinary consumer would recognize.

       31. During its investigation, Epstein Drangel identified Defendants as offering for sale

and/or selling Infringing Products and specified a shipping address located at the New York

Address and verified that each Defendant provides shipping to the New York Address. Printouts

of the checkout pages for the Infringing Products and pages from Defendants’ Merchant

Storefronts reflecting that the Defendants ship the Infringing Products to the New York Address

are included in Exhibit C.

       32. Epstein Drangel confirmed that each Defendant was and/or is still currently offering

for sale and/or selling Infringing Products through their respective User Accounts and/or

Merchant Storefronts, accepting payment for such Infringing Products in U.S. Dollars through

various payment processing services and that each Defendant provides shipping and/or has

actually shipped Infringing Products to the U.S., including to customers located in New York.

Epstein Drangel’s findings are supported by Defendants’ listings for Infringing Products and/or

the checkout pages for the Infringing Products, which are included in Exhibit C.

       33. For example, below on the left is an image of one of Plaintiffs’ Flutterbye Products

which typically retails from $25.00 - $50.00. Depicted below on the right is the listing for

Defendant 3cn8518’s Infringing Product (“3cn8518 Infringing Listing” and “3cn8518

Infringing Product,” respectively). The 3cn8518 Infringing Listing appears on Defendant




                                             12
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 16 of 49




3cn8518’s Merchant Storefront, https://www.ebay.com/usr/3cn8518, and offers the 3cn8518

Infringing Product for $5.13, using, reproducing, copying and/or displaying one or more of the

Flutterbye Works, and/or substantially similar works in the product images. Further, the

3cn8518 Infringing Product is virtually identical to one of Plaintiffs’ Flutterbye Products and

uses, reproduces, copies and/or displays one or more of the Flutterbye Works. There is no

question that the 3cn8518 Infringing Product is designed to confuse and mislead consumers into

believing that they are purchasing one of Plaintiffs’ Flutterbye Products or that the 3cn8518

Infringing Product is otherwise approved by or sourced from Plaintiffs, thereby engaging in the

unauthorized use of one or more of the Flutterbye Works:

               Flutterbye Product                        Defendant’s Infringing Product




          34. As another example, below on the left is an image of one of Plaintiffs’ Flutterbye

Products which typically retails from $25.00 - $50.00. Depicted below on the right is the listing

for Defendant coolbuying-group’s Infringing Product (“coolbuying-group Infringing Listing”

and “coolbuying-group Infringing Product,” respectively). The coolbuying-group Infringing

Listing      appears     on     Defendant      coolbuying-group’s      Merchant       Storefront,

https://www.ebay.com/usr/coolbuying-group, and offers the coolbuying-group Infringing


                                              13
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 17 of 49




Product for $19.99, using, reproducing, copying and/or displaying one or more of the Flutterbye

Works, and/or substantially similar works in the product images. Further, the coolbuying-group

Infringing Product is virtually identical to one of Plaintiffs’ Flutterbye Products and uses,

reproduces, copies and/or displays one or more of the Flutterbye Works. There is no question

that the coolbuying-group Infringing Product is designed to confuse and mislead consumers into

believing that they are purchasing one of Plaintiffs’ Flutterbye Products or that the coolbuying-

group Infringing Product is otherwise approved by or sourced from Plaintiffs, thereby engaging

in the unauthorized use of one or more of the Flutterbye Works:

            Flutterbye Product                            Defendant’s Infringing Product




       35. By way of another example, below on the left is an image of one of Plaintiffs’

Flutterbye Products which typically retails from $25.00 - $50.00. Depicted below on the right

is the listing for Defendant jerbe_99’s Infringing Product (“jerbe_99 Infringing Listing” and

“jerbe_99 Infringing Product,” respectively). The jerbe_99 Infringing Listing appears on

Defendant jerbe_99’s Merchant Storefront, https://www.ebay.com/usr/jerbe_99, and offers the

jerbe_99 Infringing Product for $19.83, using, reproducing, copying and/or displaying one or

more of the Flutterbye Works, and/or substantially similar works in the product images. Further,




                                             14
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 18 of 49




the jerbe_99 Infringing Product is virtually identical to one of Plaintiffs’ Flutterbye Products

and uses, reproduces, copies and/or displays one or more of the Flutterbye Works. There is no

question that the jerbe_99 Infringing Product is designed to confuse and mislead consumers into

believing that they are purchasing one of Plaintiffs’ Flutterbye Products or that the jerbe_99

Infringing Product is otherwise approved by or sourced from Plaintiffs, thereby engaging in the

unauthorized use of one or more of the Flutterbye Works:

           Flutterbye Product                            Defendant’s Infringing Product




        36. By these dealings in Infringing Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale and/or selling Infringing Products), Defendants violated Plaintiffs’

exclusive rights in the Flutterbye Works, and have used images that are substantially similar to,

identical to and/or constitute infringement of the Flutterbye Works in order to confuse

consumers into believing that such Infringing Products are Flutterbye Products and aid in the

promotion and sales of their Infringing Products. Defendants’ conduct began long after

Plaintiffs’ adoption and use of the Flutterbye Works, after Plaintiffs obtained the Copyright

registrations in the Flutterbye Works, as alleged above, and after Plaintiffs’ Flutterbye Products,

Flutterbye Works became well-known to the purchasing public.



                                              15
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 19 of 49




        37. Prior to and contemporaneous with their infringing actions alleged herein,

Defendants had knowledge of Plaintiffs’ ownership of the Flutterbye Works, and of the

popularity and success of the Flutterbye Products, and in bad faith copied the Flutterbye Works.

        38. By its dealings in Infringing Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale and/or selling Infringing Products), Defendants have violated

Plaintiffs’ exclusive rights in, at a minimum, the Flutterbye Works, and has used artwork that is

identical to, substantially similar to and/or constitutes infringement of the Flutterbye Works in

order to aid in the promotion and sales of Defendants’ Infringing Products. Defendants’ conduct

began long after Plaintiffs’ creation and use of the Flutterbye Works, after Plaintiffs obtained

federal registrations in the Flutterbye Works, as alleged above, and after Plaintiffs’ Flutterbye

Works and Flutterbye Products became well-known to the purchasing public.

        39. Defendants have been engaging in the illegal and infringing actions, as alleged

herein, knowingly and intentionally, or with reckless disregard or willful blindness to Plaintiffs’

rights, or in bad faith, for the purpose of trading on the reputation of Plaintiff, the Flutterbye

Works and Flutterbye Products.

        40. By engaging in these actions, Defendants have, among other things, willfully and

in bad faith infringed the Flutterbye Works, thereby unjustly profiting from such activities at

Plaintiffs’ expense.

        41. Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiffs.

                                  CAUSE OF ACTION
                             (Federal Copyright Infringement)
                                     [17 U.S.C. § 501(a)]
        42. Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.


                                               16
      Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 20 of 49




         43. Plaintiffs are the exclusive owner of the Flutterbye Works.

         44. Defendants had actual notice of Plaintiffs’ exclusive rights in and to the Flutterbye

Works.

         45. Defendants did not attempt and therefore inherently failed to obtain Plaintiffs’

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform and/or market Plaintiffs’ Flutterbye Products and/or

Flutterbye Works.

         46. Without permission, Defendants knowingly and intentionally reproduced, copied,

and displayed the Flutterbye Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or selling infringing

products which bear such Flutterbye Works, or artwork that is, at a minimum, substantially

similar to the Flutterbye Works.

         47. Defendants’ unlawful and willful actions as alleged herein constitute infringement

of the Flutterbye Works, including Plaintiffs’ exclusive rights to reproduce, distribute and/or

sell such Flutterbye Works in violation of 17 U.S.C. § 501(a).

         48. Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiffs in an amount as yet unknown but to be

proven at trial, for which Plaintiffs have no adequate remedy at law, and unless enjoined,

Defendants will continue to cause, substantial and irreparable harm to Plaintiffs.

         49.   Based on Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive relief,

Plaintiffs’ actual damages and Defendants’ profits in an amount to be proven at trial and

enhanced discretionary damages for willful copyright infringement, and reasonable attorneys’

fees and costs.




                                               17
        Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 21 of 49




                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants, inclusive, and each of

them, as follows:

       A.     For an award of Plaintiffs’ actual damages and Defendants’ profits, pursuant to 17

       U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of

       the Flutterbye Works under 17 U.S.C. § 501(a);

       B.     In the alternative to Plaintiffs’ actual damages and Defendants’ profits for copyright

       infringement of the Flutterbye Works pursuant to 17 U.S.C. § 504(b), for statutory damages

       of up to $150,000 per infringement pursuant to 17 U.S.C. § 504(c) for willful copyright

       infringement, which Plaintiffs may elect prior to the rendering of final judgment;

       C.     For a preliminary and permanent injunction by this Court enjoining and prohibiting

       Defendants, or their agents, and any employees, agents, servants, officers, representatives,

       directors, attorneys, successors, affiliates, assigns and entities owned or controlled by

       Defendants, and all those in active concert or participation with Defendants, and each of

       them who receives notice directly or otherwise of such injunction from:

                     i. manufacturing, importing, exporting, advertising, marketing, promoting,

                        distributing, displaying, offering for sale, selling and/or otherwise dealing

                        in the Infringing Products;

                    ii. directly or indirectly infringing in any manner any of Plaintiffs’ Flutterbye

                        Works;

                    iii. using any reproduction, copy or colorable imitation of Plaintiffs’ Flutterbye

                        Works, to identify any goods or services not authorized by Plaintiffs;

                    iv. using any of Plaintiffs’ Flutterbye Works, or any other works that are

                        substantially similar to the Flutterbye Works, on or in connection with


                                                  18
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 22 of 49




            Defendants’ manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale, selling and/or

            otherwise dealing in the Infringing Products;

        v. using any false designation of origin or false description, or engaging in any

            action which is likely to cause confusion, cause mistake and/or to deceive

            members of the trade and/or the public as to the affiliation, connection or

            association of any product manufactured, imported, exported, advertised,

            marketed, promoted, distributed, displayed, offered for sale or sold by

            Defendants with Plaintiffs, and/or as to the origin, sponsorship or approval

            of any product manufactured, imported, exported, advertised, marketed,

            promoted, distributed, displayed, offered for sale or sold by Defendants and

            Defendants’ commercial activities by Plaintiffs;

       vi. engaging in the unlawful, unfair or fraudulent business acts or practices,

            including, without limitation, the actions described herein, including the of

            advertising and/or dealing in any Infringing Products;

      vii. engaging in any other actions that constitute unfair competition with

            Plaintiffs;

      viii. engaging in any other act in derogation of Plaintiffs’ rights;

       ix. from secreting, concealing, destroying, altering, selling off, transferring or

            otherwise disposing of and/or dealing with: (i) Infringing Products; (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to Defendants’ User Accounts or Merchant Storefronts,

            Defendants’ Assets from or to Defendants’ Financial Accounts and the




                                      19
 Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 23 of 49




                manufacture, importation, exportation, advertising, marketing, promotion,

                distribution, display, offering for sale and/or sale of Infringing Products;

            x. from secreting, concealing, transferring, disposing of, withdrawing,

                encumbering or paying any of Defendants’ Assets from or Defendants’

                Financial Accounts until further ordered by this Court;

           xi. effecting assignments or transfers, forming new entities or associations, or

                utilizing any other device for the purpose of circumventing or otherwise

                avoiding the prohibitions set forth in any final judgment or order in this

                action;

          xii. providing services to Defendants, Defendants’ User Accounts and

                Defendants’ Merchant Storefronts, including, without limitation, continued

                operation of Defendants’ User Accounts and Merchant Storefronts; and

         xiii. instructing, assisting, aiding or abetting any other person or entity in

                engaging in or performing any of the activities referred to in subparagraphs

                (i) through (xii) above; and

D.      For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Plaintiffs for destruction any and all Infringing Products and any

and all packaging, labels, tags, advertising and promotional materials and any other

materials in the possession, custody or control of such distributors and retailers that infringe

any of Plaintiffs’ copyrights or other rights including, without limitation, the Flutterbye

Works, or bear any works that are substantially similar to the Flutterbye Works;

E.      For an order from the Court requiring that Defendants provide complete

accountings for any and all monies, profits, gains and advantages derived by Defendants




                                          20
     Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 24 of 49




from their manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, sale and/or otherwise dealing in the Infringing

Products as described herein, including prejudgment interest;

F.       For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendants’ possession which

rightfully belong to Plaintiffs;

G.       For an award of exemplary or punitive damages in an amount to be determined by

the Court;

H.       For Plaintiffs’ reasonable attorneys’ fees;

I.       For all costs of suit; and

J.       For such other and further relief as the Court may deem just and equitable.


                               DEMAND FOR JURY TRIAL

         Plaintiffs respectfully demand a trial by jury on all claims.


Dated: August 14, 2020                          Respectfully submitted,

                                                EPSTEIN DRANGEL LLP

                                                BY:       ________________________
                                                          Danielle S. Yamali (DY 4228)
                                                          dfutterman@ipcounselors.com
                                                          Jason M. Drangel (JD 7204)
                                                          jdrangel@ipcounselors.com
                                                          Ashly E. Sands (AS 7715)
                                                          asands@ipcounselors.com
                                                          Brieanne Scully (BS 3711)
                                                          bscully@ipcounselors.com
                                                          60 East 42nd Street, Suite 2520
                                                          New York, NY 10165
                                                          Telephone:     (212) 292-5390
                                                          Facsimile:     (212) 292-5391
                                                          Attorneys for Plaintiffs
                                                          Spin Master Ltd. and Spin Master, Inc.


                                          21
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 25 of 49




          EXHIBIT A
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 26 of 49




               FLUTTERBYE FAIRY PRODUCTS




                                                                 1
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 27 of 49




                   FLUTTERBYE FAIRY PRODUCTS




                                                                 3
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 28 of 49




                   FLUTTERBYE FAIRY PRODUCTS




                                                                 4
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 29 of 49




                   FLUTTERBYE FAIRY PRODUCTS




                                                                 5
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 30 of 49




                   FLUTTERBYE FAIRY PRODUCTS




                                                                 6
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 31 of 49




           EXHIBIT B
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 32 of 49




                                                                 1
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 33 of 49




                                                                 2
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 34 of 49




                                                                 3
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 35 of 49




                                                                 4
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 36 of 49




                                                                 5
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 37 of 49




                                                                 6
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 38 of 49




                                                                 7
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 39 of 49




                                                                 8
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 40 of 49




                                                                 9
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 41 of 49




                                                                 10
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 42 of 49




                                                                 11
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 43 of 49




                                                                 12
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 44 of 49




                                                                 13
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 45 of 49




                                                                 14
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 46 of 49




                                                                 15
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 47 of 49




                                                                 16
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 48 of 49




                                                                 17
Case 1:20-cv-06454-PKC Document 6 Filed 09/02/20 Page 49 of 49




                                                                 18
